DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 9-14, 16, 18-20 are pending in this application.
Claims 1, 9-10, 12, 14, 16, 18 has been amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/15/2021 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Allowable Subject Matter
Claims 1-5, 9-14, 16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record in combination does not disclose the limitation: A method of providing an input switching request signal to an input side switch, the charging the capacitor to provide a capacitor voltage while the winding voltage is greater than the output voltage; and comparing the second reference voltage to the capacitor voltage; determining the input side switch is operating in a discontinuous conduction mode (DCM) mode of operation during a second switching cycle; determining that the switching request window is open during the second switching cycle; and enabling the communication of the input switching request signal in response to determining that the switching request window is open. Claims 2-5, 9-13 are allowed based on their dependency on claim 1.
Regarding claim 14, the prior art of record in combination does not disclose the limitation: A method of controlling a power converter having an input side and an output side, the method comprising: measuring an output side signal during a first switching cycle of an input side switch, wherein the output side signal is a winding voltage; Attorney Docket No.: PI.0435.US.C002 -4-Examiner: ILIYA, BART Application No.: 16/155,734Art Unit: 2839DocuSign Envelope ID: 485F587A-8192-48D0-B340-77F1 F9D24891AMENDMENT AND RESPONSE TO FINAL OFFICE ACTIONgenerating a signal indicative of relaxation ringing from the output side signal during the first switching cycle, wherein generating the signal indicative of relaxation ringing further comprises: charging a capacitor to provide a capacitor voltage during a top half ring interval whereby an output voltage is less than the winding voltage; reading the capacitor voltage at an end of the top half ring interval; and storing at least one reference voltage derived from the capacitor voltage at the end of the top half ring interval; measuring the output side signal during a second switching cycle; determining a switching request window is open using the signal indicative of relaxation ringing, wherein the switching request window is indicative of an extremum of relaxation ringing and is utilized to enable communication of turning on an input side switch on the input side of the power converter; and enabling the input side switch to turn on in response to determining the switching request window is open. Claims 16, 18-20 are allowed based on their dependency on claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                                        



	/THIENVU V TRAN/                                                   Supervisory Patent Examiner, Art Unit 2839